
	
		II
		112th CONGRESS
		1st Session
		S. 841
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Udall of Colorado
			 (for himself, Ms. Stabenow, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide cost-sharing assistance to improve access to
		  the markets of foreign countries for energy efficiency products and renewable
		  energy products exported by small- and medium-sized businesses in the United
		  States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Energy Market Access
			 Program Act.
		2.DefinitionsIn this Act:
			(1)Energy
			 efficiency productThe term energy efficiency
			 product means any product, technology, or component of a product
			 that—
				(A)as compared with
			 products, technologies, or components of products being deployed at the time
			 for widespread commercial use in the country in which the product, technology,
			 or component will be used—
					(i)substantially
			 increases the energy efficiency of buildings, industrial or agricultural
			 processes, or electricity transmission, distribution, or end-use consumption;
			 or
					(ii)substantially
			 increases the energy efficiency of the transportation system; and
					(B)results in no
			 significant incremental adverse effects on public health or the
			 environment.
				(2)Renewable
			 energyThe term renewable energy means energy
			 generated by a renewable energy resource.
			(3)Renewable
			 energy productThe term renewable energy product
			 means any product, technology, or component of a product used in the
			 development or production of renewable energy.
			(4)Renewable
			 energy resourceThe term renewable energy resource
			 means solar, wind, ocean, tidal, or geothermal energy, biofuel, biomass,
			 hydropower, or hydrokinetic energy.
			(5)Small- and
			 medium-sized businessesThe term small- and medium-sized
			 businesses means—
				(A)small business
			 concerns (as that term used in section 3 of the Small Business Act (15 U.S.C.
			 632)); and
				(B)businesses the
			 Secretary of Commerce determines to be small- or medium-sized, based on factors
			 that include the structure of the industry, the amount of competition in the
			 industry, the average size of businesses in the industry, and costs and
			 barriers associated with entering the industry.
				3.Cost-sharing
			 assistance with respect to the exportation of energy efficiency products and
			 renewable energy products
			(a)In
			 generalThe Under Secretary for International Trade of the
			 Department of Commerce (in this section referred to as the Under
			 Secretary) shall establish and carry out a program to provide
			 cost-sharing assistance to eligible organizations—
				(1)to improve access
			 to the markets of foreign countries for energy efficiency products and
			 renewable energy products exported by small- and medium-sized businesses in the
			 United States; and
				(2)to assist small-
			 and medium-sized businesses in the United States in obtaining services and
			 other assistance with respect to exporting energy efficiency products and
			 renewable energy products, including services and assistance available from the
			 Department of Commerce and other Federal agencies.
				(b)Eligible
			 organizationsAn eligible organization is a nonprofit trade
			 association in the United States or a State or regional organization that
			 promotes the exportation and sale of energy efficiency products or renewable
			 energy products.
			(c)Application
			 processAn eligible organization shall submit an application for
			 cost-sharing assistance under subsection (a)—
				(1)at such time and
			 in such manner as the Under Secretary may require; and
				(2)that contains a
			 plan that describes the activities the organization plans to carry out using
			 the cost-sharing assistance provided under subsection (a).
				(d)Awarding
			 cost-Sharing assistance
				(1)In
			 generalThe Under Secretary shall establish a process for
			 granting applications for cost-sharing assistance under subsection (a) that
			 includes a competitive review process.
				(2)Priority for
			 innovative ideasIn awarding cost-sharing assistance under
			 subsection (a), the Under Secretary shall give priority to an eligible
			 organization that includes in the plan of the organization submitted under
			 subsection (c)(2) innovative ideas for improving access to the markets of
			 foreign countries for energy efficiency products and renewable energy products
			 exported by small- and medium-sized businesses in the United States.
				(e)Level of
			 cost-Sharing assistance
				(1)In
			 generalSubject to paragraph (2), the Under Secretary shall
			 determine an appropriate percentage of the cost of carrying out a plan
			 submitted by an eligible organization under subsection (c)(2) to be provided in
			 the form of assistance under this section.
				(2)LimitationAssistance
			 provided under this section may not exceed 50 percent of the cost of carrying
			 out the plan of an eligible organization.
				4.ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce, in consultation with the
			 Secretary of Energy, shall submit to Congress a report on the export promotion
			 needs of businesses in the United States that export energy efficiency products
			 or renewable energy products.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce to carry out this
			 Act—
			(1)$15,000,000 for
			 fiscal year 2012;
			(2)$16,000,000 for
			 fiscal year 2013;
			(3)$17,000,000 for
			 fiscal year 2014;
			(4)$18,000,000 for
			 fiscal year 2015; and
			(5)$19,000,000 for
			 fiscal year 2016.
			
